Citation Nr: 0949063	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-29 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for rhinitis. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for carpal tunnel 
syndrome, right. 

7.  Entitlement to service connection for carpal tunnel 
syndrome, left.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1968 to 
May 1989.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The issues of service connection for bilateral hearing loss, 
degenerative disc disease of the lumbar spine, hypertension, 
and right and left carpal tunnel syndrome are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran did not serve in the Republic of Vietnam 
while on active duty; therefore, exposure to an herbicide 
agent is not presumed.

3.  Type II diabetes mellitus is not a result of any 
established event, injury, or disease during active service, 
nor is it the result of exposure to herbicides; this 
disability was also not manifest within one year following 
separation from service.

4.  The Veteran's rhinitis was first manifest in service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or other causes.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2005, 
prior to the date of the issuance of the appealed rating 
decision.  The Veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted in an April 
2009 letter addressing the type II diabetes mellitus claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The case was subsequently readjudicated in an October 2009 
Supplemental Statement of the Case.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded a comprehensive VA examination in October 2005.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including type II diabetes 
mellitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including type II 
diabetes mellitus.  See 38 C.F.R. § 3.307(a)(6)(ii).  
However, in this case, there is no indication that the 
Veteran ever served in Vietnam.  He received the Vietnam 
Campaign Medal, but the file contains no conclusive proof of 
in-country service.  A May 2009 reply from the National 
Personnel Records Center (NPRC) indicates that the service 
department was unable to determine whether or not the Veteran 
served in the Republic of Vietnam.  Absent corroboration of 
such service, the regulations governing the Agent Orange 
presumption are not applicable in this case, and the type II 
diabetes mellitus claim will accordingly be considered only 
on a direct service connection basis.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  




III.  Type II Diabetes Mellitus 

The Veteran's service treatment records including re-
enlistment examination reports dated in July 1977, July 1983, 
December 1985, and retirement examination dated in February 
1989, are silent for any diabetic complaints, diagnosis, or 
treatment.  In an Oceana Branch Medical Clinic, Naval Air 
Station (Oceana), treatment note dated in April 2001, the 
Veteran was evaluated for a follow-up for diabetes.  In a May 
2004 Oceana treatment note, the Veteran indicated that he has 
a history of diabetes since 1996.  In an October 2005 VA 
examination report, the Veteran stated that he has had 
diabetes since 1996, that he has progressive loss of strength 
in hands and tingling and numbness in hands.  He reported 
that treatment consisted of medication, and that he has 
affects in the eyes resulting in cataracts.  The diagnosis 
was diabetes. 

The Veteran has not asserted continuity of symptomatology of 
type II diabetes mellitus since service.  His claim is 
predicated on an Agent Orange theory, but, as noted above, 
consideration on this presumptive basis is not warranted in 
light of his lack of corroborated service in Vietnam.  He is 
not otherwise competent to provide an opinion as to the date 
of onset of a diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  There is no other 
competent opinion or other evidence of record suggesting a 
link between type II diabetes mellitus and service.

In summary, there is simply no evidence of record to support 
the Veteran's claim for service connection for type II 
diabetes mellitus, and the claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Rhinitis 

The Veteran's service treatment records are significant for a 
diagnosis of allergic rhinitis.  In a November 1969 report of 
medical history, the Veteran denied any ear, nose or throat 
trouble, sinusitis, or hay fever.  In November 1971, July 
1977, July 1983, December 1985, and February 1989 service 
examination reports, the examiner found no nose or sinus 
trouble.  In a March 1974 service treatment record the 
Veteran complained of sinus drainage and itchy eyes, and was 
diagnosed with cold.  In April and May 1980, March 1986, 
March 1987, February 1989 service treatment records the 
Veteran was diagnosed with allergic rhinitis.  In a May 1984 
service treatment record the diagnosis was hay fever with 
rhinitis, a March 1985 service treatment record the diagnosis 
was allergy.  In a December 1985 report of medical history, 
the Veteran denied any ear, nose or throat trouble, 
sinusitis, or hay fever.  In a March 1986 service treatment 
record the diagnosis was seasonal allergies.  In a February 
1989 report of medical history, the Veteran affirmed a 
history of ear, nose or throat trouble and hay fever.

In a September 2000 Oceana treatment note, the Veteran 
complained of nasal stuffiness and congestion at night.  He 
reported that he has been using his wife's medication and has 
good results.  He was diagnosed with allergic rhinitis and 
conjunctivitis.  The Veteran continued to be treated for 
allergic rhinitis with medication from September 2000.  

In an October 2005 QTC examination report, the Veteran 
reported to have been suffering from seasonal allergic 
rhinitis since 1980.  He stated that he has sinusitis two 
times per year and each episode lasts for one week.  He also 
stated that antibiotic treatment is necessary for his 
sinusitis, and that he has suffered from purulent discharge 
from nose and hoarseness of the voice twice a year when 
seasons change.  The diagnosis was seasonal allergic 
rhinitis. 

Given the Veteran's in-service treatment for rhinitis, his 
competent lay evidence as to continuity of symptomatology, 
and his current diagnosis of seasonal allergic rhinitis, the 
Board finds that it is at least as likely as not that this 
disability was first manifest in service.  Accordingly, this 
claim is granted.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure, is 
denied. 

Entitlement to service connection for rhinitis is granted. 


REMAND

The Veteran contends he is entitled to service connection for 
hearing loss incurred as a result of noise exposure during 
active service.  His service personnel records reflect that 
during service, his military occupational specialty was 
system aircraft organizational maintenance technician (8345).  
His October 2005 VA examination revealed pure tone threshold 
and Maryland CNC findings that do not meet the criteria for a 
bilateral hearing loss disability under 38 C.F.R. § 3.385.  
However, private audiology reports from November 2006 and 
August 2009, utilizing graphs, do suggest a marked worsening 
of his hearing loss.  The Board may not interpret this data.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Accordingly, a new examination is warranted to revisit the 
question of a current diagnosis and the etiology of such 
diagnosis.  See 38 C.F.R. § 3.159(c)(4) (2009).  

Moreover, the October 2005 VA examination addressing the 
Veteran's low back disorder is inadequate.  The examiner 
noted that the Veteran's condition had existed since 1989 in 
reporting his history, but it is unclear whether this 
reflects the examiner's own opinion or the Veteran's reported 
history.  No further commentary as to etiology accompanied 
the diagnosis of degenerative disc disease.  This matter must 
be addressed in a further VA examination, particularly given 
the Veteran's subjective history of symptoms since service.  
Id. 

Additionally, the Veteran's service medical records are 
negative for a diagnosis of hypertension, but he did have 
elevated diastolic pressure of 90 in November 1971 and July 
1977.  Such elevated pressure can be indicative of 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
note 1 (indicating that the term "hypertension" means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.).  Again, the 
October 2005 VA examination and October 2005 addendum are 
inadequate, as the examiner addressed only whether 
hypertension and type II diabetes mellitus were related, not 
whether there was a nexus between hypertension and service.  
A further VA examination is thus needed.  38 C.F.R. § 
3.159(c)(4) (2009).  

Finally, the Veteran has conflicting statements and medical 
findings as to the claimed bilateral carpal tunnel syndrome.  
He was not treated for this disability during service, and 
his October 2005 VA examination report contains no 
information as to the etiology of this disorder.  Several 
records suggest that a post-service injury is the cause of 
the current condition.  However, in a July 2009 treatment 
record, a physician noted that the Veteran's history of 
repetitive motion has contributed to his carpal tunnel 
syndrome, that care with repetitive motion and good body 
mechanics was discussed, and that the Veteran had 
documentation of being a mechanic for 20 years while on 
active duty with heavy lifting which most likely contributed 
to his condition.  Once again, a more thorough VA examination 
is needed to ascertain the etiology of this disorder.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiology examination for an opinion as 
to the whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that he has a bilateral 
hearing loss disability as a result of 
service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain from the Veteran an occupational 
history, to include job descriptions for 
any positions held prior to or following 
service.  The examiner is to obtain a 
history of any recreational noise trauma 
to which the Veteran may have been 
exposed, both before and after service, as 
well as any illnesses or prolonged use of 
medications that may have resulted in a 
hearing loss, to include any medications 
presently prescribed to the Veteran.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  The examiner should 
specifically address the November 2006 and 
August 2009 private audiological reports 
and interpret the graphs into numerical 
form.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

2.  The Veteran should also be afforded a 
VA spine examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed low back disorder.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service.  In 
reaching this opinion, the examiner must 
address the Veteran's own lay statements 
as to continuity of low back 
symptomatology since service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The Veteran should also be afforded a 
VA cardiovascular examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
hypertension.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that hypertension is 
etiologically related to the Veteran's 
period of active service.  To the extent 
possible, the examiner should ascertain 
when this diagnosis was first manifest.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The Veteran should also be afforded a 
VA neurological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
and left carpal tunnel syndrome.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that right and left carpal 
tunnel syndrome is etiologically related 
to the Veteran's period of active service.  
To the extent possible, the examiner 
should ascertain when this diagnosis was 
first manifest.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above and any 
additional development deemed necessary, 
the claims for service connection for 
bilateral hearing loss, degenerative disc 
disease of the lumbar spine, hypertension, 
and right and left carpal tunnel syndrome 
must be readjudicated.  If any benefit 
sought remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


